Citation Nr: 0319610	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  99-02 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1988.  The veteran died in October 1998.  The 
appellant is the veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO denied the veteran's claim of 
entitlement to service connection for the cause of the 
veteran's death.  

In December 2000, the Board remanded the veteran's claim to 
the RO in Cleveland, Ohio for additional development.  The 
requested development has been completed and the case has 
been returned to the Board for final appellate review. 

In an October 1999 Supplemental Statement of the Case, the RO 
referred to the issue of entitlement to Dependency and 
Indemnity Compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318 (West 2002).  Inasmuch as the record 
reflects that that the appellant never claimed or disagreed 
with such determination, the Board finds that the 
aforementioned issue is not for appellate consideration at 
this time.  Therefore, the only issue remaining for appellate 
review is the one listed on the front page of this decision. 




FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The immediate cause of the veteran's death was renal 
failure due to hepatic failure which was the result of 
metastatic esophageal cancer.

3.  At the time of the veteran's death, service connection 
had been established for hypertension, which was evaluated as 
10 percent disabling.  

4.  A preponderance of the medical evidence of record 
indicates that renal failure and esophageal cancer were not 
shown to be present or coincident with service, were not 
shown to be the result of injury suffered or disease 
contracted during service, and were not shown to be 
etiologically related to the service-connected hypertension.

5.  Hypertension did not cause or substantially and 
materially contribute to cause the veteran's death.  


CONCLUSION OF LAW

The veteran's death was not due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002)).  VCAA includes an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which evidence, if any, the claimant is expected to 
obtain and submit, and which evidence will be retrieved by 
VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 2002).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. 
5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of all information and 
medical and/or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The record discloses that in a January 1999 statement of the 
case and in supplemental statements of the case, issued in 
October 1999 and April 2003, and in a letter, dated in 
December 2001, the appellant was informed of the evidence 
needed to substantiate her claim and of VA development 
assistance.  In light of the foregoing, the Board finds that 
the VA has satisfied the duty to notify the appellant of the 
information and evidence necessary to substantiate her claim, 
and identified the evidence that VA was to acquire on her 
behalf as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  In this regard, the appellant 
submitted two private medical opinions, dated in December 
1998 and April 2001, in support of her claim.  In response, 
in January 2003, the RO requested an opinion with respect to 
the appellant's claim.  That opinion was provided in March 
2003.  In addition, in December 2000, the Board remanded the 
appellant's claim to the RO in order to secure the veteran's 
private terminal hospitalization reports, which have been 
associated with the claims file.  In addition, the appellant 
provided testimony with respect to her claim at the 
Cleveland, Ohio RO in July 1999.  The Board finds that 
reasonable efforts have been made to assist the appellant in 
obtaining evidence necessary to substantiate her claim, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating it.  All of the 
veteran's private and VA treatment reports during his 
lifetime, to include his terminal hospitalization reports 
have been associated with the claims file concerning the 
issue on appeal.  The appellant has not identified any 
evidence which has a bearing on this case that has not been 
obtained with respect to the issue on appeal.  

Accordingly, the Board concludes that VA has satisfied its 
obligation to notify and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  Taking these factors into consideration, 
there is no prejudice to the appellant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 393-394 (1993).

II.  Introduction

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  In essence, she 
contends that the veteran's service-connected hypertension 
was a causative or contributing factor in his death.  In this 
regard, she maintains that the veteran's fatal renal failure 
was caused by his service-connected hypertension.  In 
addition, she maintains that the veteran's esophageal cancer 
was caused by his exposure to Agent Orange during service in 
Vietnam.  

A review of the veteran's certificate of death reflects that 
he died on October 13, 1998 at the age of 49 at a private 
hospital.  The immediate cause of death was renal failure due 
to hepatic failure which was the result of metatstatic 
esophageal cancer.  An autopsy was not performed.  

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issue on appeal; and then 
analyze the appellant's claim and render a decision.

III.  Factual Background

Service medical records reflect that the veteran received 
treatment for hypertension on numerous occasions and that he 
was placed on medication.  A July 1988 retirement examination 
report reflects that the veteran's blood pressure while 
sitting, recumbent and standing was 134/98, 128/90 and 
138/96, respectively.  In the Summary of Defects and 
Diagnoses section of the report, a diagnosis of hypertension 
under treatment was recorded by the examining physician.  In 
a Report of Medical History, also dated in July 1988, the 
veteran indicated that he had, or had had, high or low 
pressure.  The examiner indicated that the veteran had had 
high blood pressure from 1979 to the present, that a five-day 
check had been performed and that the veteran was on 
medication. 

Private and VA treatment reports, dating from June 1989 to 
the date of the veteran's death, are of record.  A VA fee 
basis examination report, dated in March 1992, reflects that 
the veteran reported a history of having been diagnosed with 
hypertension during service, and that he was on a variety of 
medications.  The pertinent impression of well-controlled 
hypertension was recorded by the examiner.  These reports 
also reflect that the veteran was first diagnosed with 
esophageal cancer in October 1997.  A private medical report, 
dated October 13, 1998, reflect that the veteran had a 
history which was significant for esophageal cancer, and that 
he had undergone chemotherapy and radiation therapy.  It was 
also indicated that he was status-post an esophagectomy with 
the complication of an empyema in January 1998.  A history of 
hypertension for the previous 29 years was also noted.  On 
October 9, 1998, the veteran was noted to have had symptoms 
of lower extremity swelling, decreased urine output and 
shortness of breath, which had persisted for several weeks 
and which had prompted him to the emergency room.  It was 
noted that the veteran had symptoms of memory loss, 
dizziness, decreased hearing loss, and episodes of vomiting.  
He had not had any loss of consciousness or increased 
somnolence.  

During his hospitalization in October 1998, the veteran had 
acute renal failure, which was noted to have been acutely 
associated with uremia secondary to a neurological 
examination.  The veteran under went a computed axial 
tomography scan (CAT) which demonstrated diffuse metastaic 
lesions throughout his entire liver with no evidence of 
hydronephrosis.  After the CAT scan, it was decided that the 
veteran had had a recurrence of esophageal cancer with 
diffuse metatstatic disease which had caused his liver 
dysfunction.  With regard to his kidney function, a 
nephrology consultation was obtained which indicated that the 
veteran was to receive very gentle hydration to improve his 
renal function.  Unfortunately, this did not work, it was 
determined that the veteran would not survive through his 
admission, and he expired.  

In a December 1998 letter to the appellant, P. R., M.D., 
Ph.D., Assistant Professor, Division of Cardiothoracic 
Surgery, at The Ohio State University Medical Center, agreed 
that esophageal cancer did not meet the listed criteria for 
an association between Agent Orange exposure and a disease.  
Dr. R. concluded that there was a relationship between the 
veteran's high blood pressure and his renal failure, and that 
that aspect should be explored further.  

In an April 2001 report, submitted by G. O., M.D., Associate 
Professor of Internal Medicine, at The Ohio State University 
Medical Center, Dr. O. indicated that he had treated the 
veteran during his terminal hospitalization in October 1998.  
Dr. O. related that when the veteran was admitted to the 
hospital on October 9, 1998, he had lower extremity swelling, 
decreased urine output, shortness of breath and acute renal 
failure.  Dr. O. indicated that after an evaluation of the 
veteran, it was the opinion of the examining physicians that 
the veteran's acute renal failure was related to pre-renal 
azotemia and volume depletion.  Regarding the nature of the 
cause of the veteran's fatal renal failure, Dr. O. indicated 
that he was unable to make a more definitive diagnosis.  It 
was noted that the veteran did not suffer from any 
hypertension during his hospitalization.  In fact, it was 
noted that the veteran was somewhat hypotensive, perhaps 
related to sepsis.  Dr. O. further reported that although he 
did not see any direct evidence that the veteran's 
hypertension caused the acute renal decompensation, it was 
opined that since the veteran had a 30 year history of 
hypertension, that such would have likely have led to 
hypertensive damage to his kidneys.  Therefore, it was the 
opinion of Dr. O. that it was likely the veteran's 
hypertension may have contributed to the acute renal failure, 
although it was not the proximate cause.  Dr. O. further 
noted that the veteran's episode of acute renal failure was 
related to volume depletion, sepsis, and non-steroidal anti-
inflammatory drug use.  In summary, Dr. O. concluded that 
although the hypertension clearly did not immediately cause 
his acute renal decompensation, it was "medically likely" 
that it contributed to a propensity for his kidney to develop 
damage.  

In March 2003, pursuant to the RO's request in January 2003 
for an opinion by a genitourinary specialist with respect to 
the appellant's claim, a review of the claims file was 
undertaken and the requested medical opinion was provided by 
a private physician.  The physician indicated that the 
veteran's file had been reviewed.  It was the opinion of the 
examining physician that the veteran's hypertension did not 
contribute substantially or materially to the veteran's 
death.  In reaching the foregoing conclusion, the physician 
opined that a review of the claims file reflects that the 
veteran had a relative normal creatine of 0.8 at the time of 
discharge for an October 1997 hospitalization.  At that time, 
the veteran had acute renal failure secondary to dehydration 
(his creatine was 6.2).  The examiner further indicated that 
the veteran's acute renal failure at the time of his death 
was associated with uremia and liver dysfunction secondary to 
metatstatic disease.  It was the opinion of the examiner that 
any sequalea of kidney damage would be more related to his 
chemotherapy than his hypertension, as review of the claims 
file showed relative normal to low blood pressure (i.e., 
April 1998-123/68, October 1997- 78/66 and January 1998- 
110/70).  

IV.  Pertinent Law and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

The surviving spouse of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310.  In order to establish service connection 
for the cause of the veteran's death, the evidence must show 
that a service-connected disability was either the principal 
or a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312.

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 3.312.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death. In this situation, however, 
it would not generally be reasonable to hold that a service 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312.

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period will be presumed to have been 
exposed to an herbicide agent during that service.  The 
Veterans Education and Benefits Expansion Act of 2001, Public 
Law 107-103, § 201, 115 Stat. 976 (2001) (codified at 38 
U.S.C.A. § 1116 (West 2002)). When such a veteran develops a 
disorder listed in 38 C.F.R. § 3.309(e), which disorders have 
been shown to be caused by exposure to Agent Orange, to a 
degree of 10 percent or more following his service in 
Vietnam, the disorder shall be presumed to have been incurred 
during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  In addition, the United States Court of Appeals 
for the Federal Circuit has held that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

V.  Analysis

As an initial matter the Board finds that the evidence does 
not indicate that esophageal cancer had its onset during 
active duty, nor does the appellant so claim. She asserts 
that the cancer was caused by the veteran's exposure to Agent 
Orange while in service.  As a layperson the appellant is not 
competent to provide evidence of the etiology of a medical 
disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Her testimony and statements are not, therefore, probative of 
the veteran's cause of death being related to a service-
connected disorder.

Adenocarcinoma of the esophagus is not one of the cancers to 
which the presumption of service connection applies for 
Vietnam veterans based on herbicide exposure. 38 C.F.R. § 
3.309(e).  None of the medical evidence indicates that the 
adenocarcinoma of the esophagus was related to Agent Orange 
exposure, nor has the appellant alluded to the existence of 
such evidence.  The Board finds, therefore, that service 
connection for the cause of the veteran's death based on 
Agent Orange exposure is not warranted.

The appellant has consistently maintained throughout the 
duration of the appeal that the veteran's service-connected 
hypertension played a part in the veteran's death in that it 
caused his fatal renal failure. 

The opinions of the private physicians, dated in December 
1998 and April 2001, suggest that the veteran's hypertension 
may have contributed to the acute renal failure, although it 
was not a proximate cause.  In April 2003, Dr. O. concluded 
that although the veteran's hypertension did not immediately 
cause his acute renal decompensation, it was "medically 
likely" that it contributed to a propensity for his kidneys 
to develop damage.  However, it does not appear that either 
physician had reviewed the veteran's claims file or provided 
data to back up their respective opinions.  More importantly, 
Dr. O. indicated that there was no direct evidence that the 
veteran's hypertension had caused the fatal acute renal 
decompression.  However, as will be discussed below, a 
preponderance of the probative evidence does not establish 
that the veteran's hypertension caused or contributed 
substantially or materially to the veteran's death.  In this 
regard, the Board has the duty to assess the credibility and 
weight to be given to the evidence.  See Madden v. Gober, 125 
F.3d 1477 (Fed.Cir. 1997) and cases cited therein.

In support of her claim, the appellant has provided a number 
of her own statements, including in testimony at a July 1999 
hearing at the RO in Cleveland Ohio, to the effect that the 
veteran's service-connected hypertension caused his death in 
that it caused his fatal renal failure.  However, the record 
does not show that the appellant possesses the requisite 
experience, training or education to qualify as a medical 
expert in order for her statements to be considered competent 
medical evidence as to the questions presented in her appeal.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Accordingly, her opinion is accorded no weight of probative 
value by the Board.

The Board views as significant evidence the VA medical 
opinion which was provided in March 2003 specifically in 
response to the questions presented by the Cleveland, Ohio RO 
in their examination request of January 2003.  This opinion, 
which has been summarized above, addressed the nature of the 
relationship between the veteran's service-connected 
hypertension and the cause(s) of his death.  In that opinion 
the physician, having reviewed the claims file, to include 
the opinions of Dr R. and Dr. O. in December 1998 and April 
2001, respectively, opined that the veteran's hypertension 
did not contribute substantially or materially to the 
veteran's death.  In support, of his conclusion, the examiner 
indicated that although the veteran had a relatively long-
standing history of hypertension, his acute renal failure 
during hospitalizations in October 1997 and October 1998 were 
found to have been secondary to dehydration and uremia and 
liver dysfunction secondary to metatstatic disease, 
respectively.  Overall, the examiner concluded that any 
sequalea of kidney damage would be more related to the 
veteran's chemotherapy rather than his hypertension as review 
of the claims file revealed that the veteran's hypertension 
was relatively normal to low.  The Board places great weight 
of probative value on this opinion, since it was rendered 
after a thorough review of the record and was produced in 
response to specific questions of the RO on the matter at 
issue.

In summary, for the reasons and bases expressed above, the 
Board concludes that the weight of the probative medical 
evidence does not establish that the veteran's service-
connected hypertension caused or contributed substantially or 
materially to the veteran's death.  Put another way, the 
preponderance of the evidence does not indicate that there 
may be a reasonable basis for holding that the veteran's 
service-connected hypertension was of such severity as to 
have a material influence in accelerating his death.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to service connection for the cause of the 
veteran's death.  The benefit sought on appeal is denied.


ORDER

Service connection for the cause of the veteran's death is 
denied. 



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

